Citation Nr: 0612224	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-15 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left leg shrapnel 
wound.

2.  Entitlement to service connection for a back injury.

3.  Entitlement to service connection for a bilateral foot 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to October 
1954 and from  April 1955 to April 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In a September 2002 rating decision, the RO denied 
entitlement to service connection for a back injury and a 
left leg shrapnel wound.  In a September 2004 rating 
decision, the RO denied entitlement to service connection for 
a bilateral foot condition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a current left leg disability 
related to an in-service shrapnel injury.

3.  The veteran's back disability did not begin during or as 
a consequence of service.

4.  The veteran does not have a current foot disability.


CONCLUSIONS OF LAW

1.  A left leg shrapnel injury was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).

2.  A back injury was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  A bilateral foot condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. March 3, 2006).  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  

In a letter dated in July 2002, VA notified the veteran of 
the information and evidence needed to demonstrate service 
connection for a left leg injury and a back condition, 
including what part of that evidence the veteran was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information related to his claims.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  In a VCAA letter 
dated in July 2004, VA notified the veteran of the 
information and evidence needed to demonstrate service 
connection for a bilateral foot condition.  Neither letter 
notified the veteran of the information and evidence 
necessary to demonstrate the degree of disability or the 
effective date of disability; however, the Board finds that 
the lack of notice is not prejudicial because service 
connection for the claimed disabilities is denied in this 
decision, and VA will not assign a rating or effective date 
for those alleged impairments.  Thus, the Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA gave the veteran VCAA 
notice in July 2002 and July 2004, prior to the September 
2002 and September 2004 AOJ decisions on appeal.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The VCAA requires VA to order a medical examination if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
otherwise indicates that the veteran has a disability or 
recurrent symptoms of a disability that may be associated 
with an in-service injury or disease.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no evidence of a 
current foot disability, shrapnel-related disability, or in-
service injuries related to the veteran's back disability.  
Consequently, further medical development is not needed to 
ascertain whether the veteran's alleged disabilities are 
service-connected.  

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence and 
affording him an opportunity to testify before an RO hearing 
officer and/or the Board, even though he declined to do so.  
In August 1998, the National Personnel Records Center (NPRC) 
indicated that the veteran's medical records from his second 
period of service, April 1955 to April 1957, were potentially 
destroyed in a 1973 fire at a NPRC facility.   In July 1998 
and May 2005, the RO notified the veteran of the potential 
unavailability of the records and identified appropriate 
substitute documents.  The RO made an official finding of the 
unavailability of the records in July 2005.  Thus, all known 
and available records relevant to the issue on appeal were 
obtained and are associated with the veteran's claims file, 
and the veteran does not contend otherwise.  Therefore, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained an in-
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuing symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Medical 
evidence must verify that the symptomatology relates to a 
current condition.  See Savage v. Gober, 10 Vet. App. 488, 
497 (1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Left Leg Shrapnel Injury

The veteran avers that he sustained and was hospitalized for 
a shrapnel injury to his left leg in March 1953.  He alleges 
that he received the injury in Korea, when artillery struck 
and overturned his Jeep.  He maintains that he has 
experienced residual left leg pain since the incident.  

In the case of any veteran who engaged in combat with the 
enemy during a period of war, VA will accept satisfactory lay 
or other evidence that an injury was incurred in combat as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of service.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d).  
Although the veteran alleges that his left leg injury was 
sustained in combat, the presumption will not apply in this 
case because there is no evidence that the veteran served in 
combat.  The veteran's service records do not note any 
combat-related injury, and he did not receive any awards 
indicative of combat.  Additionally, the veteran's personnel 
records indicate that the veteran served in California and 
Washington in 1953 and 1954.  

Moreover, the evidence of record does not indicate that the 
veteran sustained any leg injury during his initial period of 
service.  Service medical records do not reference 
hospitalization for any leg injury, and the veteran denied 
any in-service injury during his October 1954 separation 
examination.  The veteran's post-service treatment records do 
not reference evidence of a prior shrapnel injury.

Finally, there is no current medical evidence of a current 
left leg disability.  The veteran's only documented 
complaints of leg problems relate to bilateral radiating pain 
attributable to the veteran's back disability and an episode 
of left hip and knee pain attributable to an August 2005 
fall.  Consequently, because there is no evidence that the 
veteran sustained an in-service left leg injury or that he 
currently experiences a shrapnel-related disability, service 
connection for a left leg shrapnel injury must be denied.

Back Injury

The veteran alleges that he injured his back in Vietnam when 
he lifted a Jeep from soldiers trapped beneath it.  He avers 
that he was hospitalized for the injury.  He states that he 
currently experiences consistent back pain that radiates to 
his lower extremities.  

The veteran began physical therapy for chronic low back pain 
in 1997.  In June 1999, he described a five-year history of 
progressive back pain.  Tim Zoys, M.D., noted a history of 
lumbar spondylitic head injury and musculoskeletal disease 
with disc herniation.  In May 2005, the veteran described a 
ten-year history of back pain.  Sioe Tan, M.D., attributed 
chronic low back pain to an injury sustained ten years before 
the examination.  There is magnetic resonance imaging (MRI) 
and x-ray evidence of degenerative disc disease of the 
veteran's lumbosacral and cervical spine, disc displacement 
with possible nerve impingements and radicular symptoms, and 
scoliosis and mild marginal osteophytes of the veteran's 
lumbosacral spine.  The veteran uses a walker and a special 
parking pass, and he is 100 percent disabled for Social 
Security benefits purposes.

There is no evidence that the veteran sustained a back injury 
during service.  There is no record of treatment or 
hospitalization for a back injury in the veteran's service 
medical records, and he denied any in-service injury during 
his October 1954 separation examination.  Furthermore, the 
veteran's service records do not indicate that the veteran 
had service in Vietnam.  

Even assuming that there is a record of an in-service back 
injury in the veteran's unavailable service medical records, 
there is no evidence of a relationship between an in-service 
injury and the veteran's current back disability.  The 
veteran did not seek treatment for back pain until 1997, and 
in 1999 and 2005, the veteran described a history of back 
pain beginning in the early 1990s.  No medical evidence or 
medical opinion attributes the veteran's back disability to 
service; in fact, physicians attribute the veteran's back 
pain to post-service back injuries.  Consequently, there is 
no evidence that the veteran sustained an in-service injury 
that resulted in his current back disability, and service 
connection for a back injury must be denied. 



Bilateral Foot Condition

The veteran alleges he aggravated a preexisting foot 
condition during service because he was required to walk long 
distances in wet, heavy combat boots.  An examiner noted a 
history of pes planus during the veteran's August 1953 
enlistment examination.

Although there is evidence that the veteran had a foot 
disability prior to his period of service, there is no 
evidence that his condition was aggravated by service.  The 
veteran did not seek treatment for foot problems during 
service, and he denied any in-service injury or disease 
during his October 1954 separation examination.  In addition, 
the veteran's post-service treatment records do not indicate 
that the veteran complained of any foot problems.  In June 
1999, Tim Zoys, M.D., noted that the veteran had a history of 
hallux valgus that resolved fifteen to sixteen years before 
the examination.  There is no evidence that the veteran 
experiences any current foot disability incurred in or 
aggravated during service, and service connection for a 
bilateral foot condition must be denied.


ORDER

Service connection for a left leg shrapnel injury is denied.

Service connection for a back disability is denied.

Service connection for a bilateral food condition is denied.



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


